The opinion of the court was delivered by
Isham, J.
The plaintiffs have brought this action in which they complain that the defendants, as listers of the town of St. Johns-bury, have wrongfully divided the list of E. & T. Fairbanks & Co., in relation to their personal property ; having designated one-fifth of the same as being in district No. 2, when it should have been designated as being in district No. 1. It appears that a tax of about fifty dollars was laid in district No. 1, in the year 1852, and that in collecting that tax, the district have been deprived of the benefit of that property on which to make their assessment, in consequence of the property being designated by the listers, on the grand list, for district No. 2.
It is insisted that the plaintiffs cannot sustain an action for this matter, and that they have sustained no damages for which this suit can he prosecuted. The statutes, p. 146, § 23-24, provides that a school district shall have all the powers of a corporation for the purpose of maintaining schools, holding property for that purpose, and for prosecuting any action for the nonperformance of any contract, or for any damage done to their property. School districts, like towns, are quasi corporations, and have those powers which are incident, and necessary to carry into effect the purposes for which they were organized. The listers are required, by the statute, p. 457, § 35, to designate in the grand list, the number of the school districts in which all real estate is situated, and set in said lists the appraised value of all real and personal estate, in each district severally. The object of that provision is, to furnish the proper evidence of the amount of property in the district, on which taxes are to be assessed; — and, when designated, it becomes so far the property of the corporation, as to he the source from which their means are derived, and by which they are enabled to carry into effect the object of their organization. That duty is'imposed on the listers, by the statute, and is due to the corporation, and for any neglect of that duty, they are liable for such damages as may have been sustained. It is a common principle, that, when a duty is imposed by law, an action can be sustained by those to whom *654that duty is owing, for such damages as have been sustained by any neglect in its performance.
When the duties of listers are judicial in their character, the listers are liable only when they are influenced by some illegal motive, but when those duties are ministerial, they are liable for any neglect of duty from which damages have resulted. These principles, in relation to the duties of the listers, and their liability for any neglect in the performance of them, were expressly decided in the case of Fairbanks & Co. v. Kittridge et al., 24 Vt. 10. It is true, the tax-payers are individually injured by that neglect, but that injury is more consequential and indirect. The district, as a corporation, are more directly injured by being deprived of that property on which their taxes are to be assessed, and from which they are enabled to pay their corporate expenses and debts.
By the 36 th section of the act, p. 457, it is provided that, if that duty of the listers is neglected, and no designation of the property is made, in any school district, the prudential committee are authorized to make, application to the listers for that purpose. If the listers have neglected to make such designation in any district, that duty is imposed on the prudential committee ; but when a designation has been wrongfully made, and they refuse or neglect to correct it, we think, the request for that purpose is sufficient, when made by a committee appointed by vote of the district.
The only question, remaining in the case, arises, whether the designation of one-fifth of that tax to district No. 2, was legal, or should it have been designated in district No. 1. On this question, it is only necessary to observe that, that question was considered and decided in the case of Fairbanks & Co. v. Kittridge et al., 24 Vt. 14. In that case, Ch. J. Royce observed, “that the whole “property should have been designated as being in the district “ where a portion of it was situated, where the partnership busi- “ ness was carried on, and where a majority of the partners resided.” We think, therefore, that the plaintiffs can sustain this action, and recover such damages as they have sustained by the refusal of the defendants to designate that property as being in district No. 1. The amount of those damages being agreed to by the parties, the judgment of the county court is reversed, and judgment is rendered for the plaintiffs for the sum stipulated.